19 U.S. 131 (1821)
6 Wheat. 131
FARMERS AND MECHANICS' BANK OF PENNSYLVANIA
v.
SMITH.
Supreme Court of United States.
February 12, 1821.
*134 This cause was argued by Mr. Hopkinson, for the plaintiffs, and by Mr. Sergeant, for the defendant.
Mr. Chief Justice MARSHALL delivered the opinion of the Court, that this case was not distinguishable from its former decisions on the same subject,[a] except by the circumstances, that the defendant. In the present case, was a citizen of the same State with the plaintiffs, at the time the contract was made in that State, and remained such at the time the suit was commenced in its Courts. But that these facts made no difference in the cases. The constitution of the United States was made for the whole people of the Union, and is equally binding upon all the Courts and all the citizens.
Judgment reversed.
JUDGMENT. This cause came on to be heard on the transcript of the record of the Supreme Court for the Eastern District of the Commonwealth of Pennsylvania, and was argued by counsel. On consideration whereof, the Court is of opinion, that the said Supreme Court for the Eastern District of the Commonwealth of Pennsylvania, erred in giving judgment for the defendant, on the demurrer of the plaintiffs to the plea of the said defendant. It is, therefore, adjudged and ordered, that the judgment of the said Supreme Court for the Eastern District of the Commonwealth of Pennsylvania be, and *135 the same is hereby reversed and annulled. And it is farther ordered, that the said cause be remanded to the said Supreme Court for the Eastern District of the Commonwealth of Pennsylvania, with directions to enter judgment for the plaintiffs in the said Court.
NOTES
[a]  Sturges v. Crowninshield, 4 Wheat. Rep. 122. M'Millan M'Neill, id. 209.